 MAY & BIGLEY, INC.653May & Bigley,Inc.andUnitedBrotherhood ofCarpenters and Joiners of America,CarpentersDistrictCouncilofWesternPennsylvania,AFL-CIO. Case 6-CA-4317September 26, 1969DECISION AND ORDERBy CHAIRMANMC'CUiLOCH AND MEMBERSJENKINSAND ZAGORIAOn April 21. 1969. Trial Examiner Abraham H.Mailer issued his Decision in the above-entitledproceeding,tindingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforthintheattachedTrialExaminer'sDecision.ThereaftertheRespondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief, and the General Counselfiled limited exceptions with a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions.' and recommendations of theTrial Examiner, as modified herein.The Trial Examiner found, and we agree. thatRespondent violated Section 8(a)(1) of the Act bythreatening employees with discharge, threatening toclose the plant, and engaging in surveillance. TheTrialExaminer also found, and we agree. thatRespondent violated Section 8(a)(3) of the Act bydischarging employee Alfred Barnes on July 5. 1968,because of his union activity.We adopt the TrialExaminer's finding that the credited evidence showsthatBarneswas not drinking on the job asRespondent contends.2 and his conclusion thatRespondent's contention that Barnes voluntarily quitwas an afterthought.Contrary to the Trial Examiner, and in agreementwith the General Counsel and Respondent. we findthatRespondent'sholidaypaypolicyrequiredemployees to work both the day before and the day'These findings and conclusions were based,inpart, upon credibilitydeterminations of the Trial Examiner, to which the R,spondent hasexceptedHaving caretuliy renewed the record, we conclude that the 'trialExaminer's credibility findings are not contrary to the clear preponderanceof all the relevant evidence Accordingly, we rind no basis for disturbingthose lindingsStandard Drv Wall Products,Inc91NLRB 544, enfd 188E 2d 362 (C A 3)'indoing so,we find it unnecessary to adopt the Trial Examiner'slindings with regard to the attitude manifested by the Respondent towardthe drinking habits of Doyle May, a supervisorafterJuly 4to qualify for holiday pay.For thereasons stated below, we find that Respondentviolated Section 8(a)(3) by denying holiday pay forJuly 4 and by refusing to allow 12 employees towork on July 3, as alleged in the complaint.The credited evidence shows,and the TrialExaminer found,thatRespondent'spresident,Houseworth.on July 2wentto a union meeting atEgulf Park and told the employees he would neverrecognise theUnion but would close the plantbefore doing so, and that they were fired and couldpick up their checks in the morning. The employeeson the following morning. July 3. went to the plantto pick up their paychecks as directed.They weretoldbyHouseworth'ssecretary that she knewnothing about their discharge and suggested theywait for President Houseworth The employees thenreturned to the street and waited for Houseworth.lie arrived and then departed,telling them that theplant was theirs if they wanted it. Shortly thereafter,Houseworth returned and told the employees, "Ican't fire you here on the street,"and that theycould go to work if' they wanted.He also said thathewould not tolerate a union.'The employeesdecided to leave and seek the aid of the Union.Ihey were informed by the Union agent that theycould not be discharged for union activity and toldto return to work the next day The employeesreturned to work on the next working day. July 5,butwere not paidfor July 3 orfor the July 4holidayThesecircumstancesrevealthatPresidentHouseworthdiscriminatorilydischargedtheseemployees on July 2 because of their unionadherence and their attendance at a union meeting.Thereafter, on .luly 3, he clearly indicated that unionadherence was incompatiblewith employment withRespondent.WhileHouseworth offered at that timeto reemploy the employees,hemade it clear thatthey could not work for him unless they repudiatedtheUnion.We therefore find that RespondentviolatedSection8(a)(3)oftheActwhen itdiscriminatorilydischargedthese employees on July2.As theRespondent at no time on July 3 offeredthem full and unconditional reinstatement,they areentitled to backpay for July 3 which they failed toreceivebecauseofRespondent'sdiscriminationagainst them.'Furthermore, the employees'failure to qualify fortheJuly4holidaypaywasdue solely toRespondent's unlawful refusal to permit them towork on July 3 as found above. .Accordingly, wefind that Respondent'sdenial of holiday pay tothem was in violation of Section 8(a)(3) of the Act.'Employees Donald Carland Raymond Dixon, uponwhom the 'trialExaminer relied in other materialaspects.testified that Houseworth madethis statementAlthoughHouseworthdenied this,theTrialExaminerfound thathe was nota credible witness.In these circumstances,we creditthe testimony of Carl and Dixon'CfKeystone Floors,Inc. d/b/a Keystone Universal Carpet Company,130NLRB 4178 NLRB No. 102 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall, therefore, order that these employees alsobe reimbursed for July 4, 1968.5Finally,we adopt the Trial Examiner's findingthat the Union, on and after July 2, when the Unionfirstdemanded and Respondent refused recognitionand bargaining, had been duly designated by amajority of employees in an appropriate unit to actas their collective-bargaining agent. In essentialagreement with the Trial Examiner, we find thatRespondent violated Section 8(a)(5) of the Act byrejecting theUnion's recognition and bargainingdemands and engaging in numerous independentunfair labor practices in its efforts to undermine theUnion'smajority.Those unfair labor practicesdestroyed the conditions necessary to the holding ofa fair election and are so coercive and pervasive thatthey tend to preclude the likelihood that an electionwouldbeamore reliable indicationof theemployees' desires than the card majority achievedbefore their commission. For these reasons, weconclude that. in order to protect the statutoryrights and interests of the employees and to remedythe unfair labor practices committed, it is essentialthat the Respondent be ordered to recognize andbargainwiththeUnionasthestatutoryrepresentative of its employees for the purposes ofcollective bargaining 6As requested by the General Counsel, we shallsubstitute for the Notice recommended by the TrialExaminer, a notice expressed in simple and readilyunderstandable language as set forth in the attachedAppendix.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and orders that the RespondentMay & Bigley, Inc., Bedford, Pennsylvania, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as amended below.1.Incorporate in paragraph 2(b) of the TrialExaminer'sRecommendedOrder,immediatelyfollowing the words "July 4, 1968," the following."and pay for July 3. 1968 "2. Substitute the Appendix attached hereto for theAppendix set forth in the Trial Examiners Decision.'Member Lagoria does not agree that the evidence establishes that thediscrimmatees were required to repudiate,theUnion as a condition ofreinstatementHe nevertheless concurs in the award of backpay as, in hisopinion, Houseworth's statements and conduct on July 3 did not constitutethe unequivocal offer of reinstatement to which the discriminatees wereentitledLaminating Services. Inc .167NLRB No 31.`N L R B vGisselPacking Compani.395 U S 575.'BilyeuMotor Corp.161NLRB 982APPENDIXNOTICE ro ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelationsBoard and in order to effectuate thepolicies of the National Labor Relations Act, as amended.we hereby notify our employees that:Alter a trial in which both sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we, May &Bigley,Inc.. violated theNational Labor Relations Act, and ordered us to post thisnotice. The Act gives all employees these rightsTo organize themselves.To form,join orhelp unions.To bargain as a group through a representativethey choose.To act together for collective bargaining or othermutual aid or protection.To refuse to do any or all of these thingsWE WILL NOT do anything that interferes with theserights.WE wil r. NOT threaten to close the plant because youjoin a unionWE Wit 1. NOT threaten to fire you because you joinUnitedBrotherhood of Carpenters and Joiners ofAmerica.DistrictCouncil of Western Pennsylvania,AFL-CIO or any union.We WIT i. NOT spy on yourunion meetings or unionactivities or make you think we are spying on you.WE WILL NOT fire you, or punish you, or treat youdifferently in any way if you join United Brotherhoodof Carpenters and Joiners of America, District Councilof Western Pennsylvania, AFL-CIO or any unionW'EWILLgive these employees the pay they lost forJuly 3 and July 4, 1968, and also paythem6 percentinterest.The names of these employees are: GaryStickler,HarryTraynham, Donald Carl, RaymondDixon,GeorgeEdwards,RonaldBloom,MilfredBookhammer,RaymondDuncan,AlfredBarnes,Arthur Rugg, Jesse Hafer. and Ross Evans.As to AlfredBarnes,WE WILL give him,back his joband seniority, and will make up the pay he lost and also6 percentinterest.WrwiLLnotify Alfred Barnes if presently serving inthe Armed Forces of the United States of his right tofullreinstatement uponapplication in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act. as amended, after dischargefrom the Armed Forces.WE WILL bargain, upon request, with UnitedBrotherhood of Carpenters and Joiners of America.DistrictCouncil of Western Pennsylvania, AFL-CIO,onwages. hours and conditions of employment, andany agreement we reach will be put in writing andsigned.The bargainingunit is:All regular production and maintenance employeesemployed by us at our facility located on RailroadStreetinBedford,Pennsylvania,excludingallwoodcutters, office clerical employees and guards,professional employees and supervisors as defined inthe Act.DatedByMAY & BIGIJ-Y, INC.(Employer)(Representative)(Title) MAY & BIGLEY, INC.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 1536 FederalBuilding,1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 412-644-2977_IRIAL EXAMINER'S DECISIONS1ATEMENT OF IiIL CASEABRAHAM H. MALLER, Trial Examiner: On July 221968,United Brotherhood of Carpenters and Joiners ofAmerica,CarpentersDistrictCouncilofWesternPennsylvania, AFL-CIO, herein called the Union, filed acharge againstMay & Bigley, Inc., herein called theRespondent, and on September 10, and 20, 1968, theUnion filed an amended and second amended charge.respectively, against the RespondentUpon said charges.the Regional Director for Region 6 of the National LaborRelations Board, herein called the Board, on October 16,1968, issued on behalf of the General Counsel a complaintagainst the Respondent, alleging violations of Section8(a)(1). (3) and (5) of the National Labor Relations Act,as amended (29 U.S C. Sec. 151.et seq.)herein called theAct. Briefly, the complaint alleged that the Respondentinterfered with, restrained, and coerced its employees by:(1) threatening employees with cessation of operations ifthey selected the Union as their collective-bargainingrepresentative, (2) engaged in surveillance of a unionmeeting of its employees. (3) interrogating employees inregardtotheirunionmembership,activities,andsympathies: and (4) threatening employees that they wouldbe discharged because of their activities on behalf of theUnion.'ThecomplaintfurtherallegedthattheRespondent denied employment and refused to grantholiday pay to certain employees named therein becauseof their activities on behalf of the Union and because theyengaged in concerted activities, and discharged employeeAlfred Barnes, all in violation of Section 8(a)(3) of theAct. The complaint further alleged that the Respondentrefusedtorecognizeandbargainwith the Union,notwithstanding the fact that the Union had beendesignated as the collective-bargaining representative by amajority of Respondent's employees in an appropriateunit and notwithstanding the fact that Respondent did nothave a good-faith doubt as to the Union's majority status,in violation of Section 8(a)(5) of the Act. In its duly filedanswer, Respondent denied the commission of any unfairlabor practices.Affirmatively.Respondent alleged thatBarnes voluntarily terminated his employment.Pursuant to notice a hearing was held before me atBedford, Pennsylvania, on November 6 and 7, 1968 TheGeneral Counsel, the Respondent, and the Charging Partywere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oralargument, and to file briefs with me Briefs were filed bythe General Counsel and by the RespondentUpon consideration of the entire record' and the briefs,and upon my observation of each of the witnesses, I makethe following:The last allegation was added as an amendment to the complaint at theopening of the hearing.'The General Counsel has tiled a motion to correct the record in certainparticulars therein specified.No opposition to such motion has been filedFINDINGS OF FACT AND CONC'I LSIONS OF LAWITHE BUSINESS OF THE RESPONDENT655The Respondent is. and has been at all times materialherein,aPennsylvaniacorporationengaged in themanufacture of wooden insulator pins at its plants locatedinBedford, PennsylvaniaDuring the 12-month periodimmediately preceding the issuance of the complaint,Respondent shipped goods and material valued in excessof $50.000 from its Bedford. Pennsylvania, plants directlytopoints outside the Commonwealth of PennsylvaniaAccordingly, I find and conclude that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act for the Boardto assert jurisdiction here.ti.THE LA13ORORGANIZATION iNVOLNE1)UnitedBrotherhood of Carpenters and Joiners ofAmerica,CarpentersDistrictCouncilofWesternPennsylvania,AFL-CIO,is.and has been at all timesmaterial herein, a labor organization within the meaningof Section2(5) of the ActIII.IIIL ISSUESIWhetherRespondent engaged in the followingconduct in violation of Section 8(a)(1) of the Act. (a)threatened employees with cessation of operations if theyselectedtheUnionastheircollective-bargainingrepresentative. (b) engaged in surveillance of a unionmeeting of its employees, (c) interrogated employees inregard to their union membership, activities and/orsympathies; and (d) threatened employees that they wouldbe discharged because of their activities on behalf of theUnion2Whether Respondent committed the following acts inviolation of Section 8(a)(3) and (1): (a) discharged Barnesbecause of his activities on behalf of the Union, and (b)denied employment to 13 of its employees on July 3 anddenied the same employees holiday pay for July 4 becauseof their activities on behalf of the Union.3.Whether the Respondent refused to recognize andbargain with the Union in violation of Section 8(a)(5) and(1).IV. THE AI IEGED UNFAIR iABOR PRACTICESA. Sequence of EventsThe Union's organizational campaign began on June13,whenAlfredCoughanour,aspecialbusinessrepresentative for the Union, appeared at Respondent'splant and distributed pamphlets and blank authorizationcards to Respondent's employees as they went to work.Shortly thereafter, a notice was posted on the bulletinboard at Respondent's plant. The notice was signed byMeairl Houseworth, president and (jointly with his wile)the owner of all the stock of the Respondent, and statedthat if the Unioncameinto the plant, the Union shouldsign the paychecks, because the plant would be closedThe noticeremainedposted for approximately 2 weeks.'Upon .onstderation of the motion,it is hereby ordered that such motion beand it is hereby granted'The uncontradicted testimony of employees Donald Carl and AlfredBarnes. 656DECISIONS OF NATIONAL. LABOR RELATIONS BOARDOn June 20,a union meetingwas held at Egulf Park, apublic park located about 2 to 3 miles from Respondent'splant. The meeting was attended by approximately 12 to15employeesofRespondent.At thatmeeting,Coughanour solicited signatures of authorization cards fortheUnion.' Fle told the employee, that the cards had itdual purpose, viz., to authorize the Unionto act as thecollective-bargaining representative of the employees andto obtain arepresentationelection.Coughanour collected12 authorization cards.A secondunionmeetingwas held after working hoursat 4 30 p m., on July 2 at Egull Park. The meeting wasattended by 14 employees 5 At the meeting, Barnes tookthe floor and spoke in favor of the Union As he wasdoing so, President Houseworth stationed himself behind apavilion. some 50 to 75 feetfrom the unionmeeting, andwas observed looking towardthemeeting.After about 15minutes,Houseworth went to his truck and drove up tothe place where the employees were assembled. He got outof histruck and walked toward the meeting As he did so,Barneswas still speaking in favor of the Union UnionRepresentativeCoughanourintroducedhimselftoIlouseworth and told him that the Union represented amajority of his employees and requested that HouseworthrecognizeandbargainwiththeUnion.PresidentHouseworth replied that he would never recognize theUnion and that he would close his plant before doing so.PresidentHouseworth then told the employees that theywere fired and that they could pick up their checks thefollowing morningHe then got into his truck and drovetoward the mainroad thatruns in frontof the parkThere he stopped and begantowrite on apad as heglanced back toward the meeting He drove back andforth threeor lour times'On July 3, the Union wrote Respondenta letter inwhichitclaimedmajoritystatusanddemandedrecognition.In itsletter, the Union offered to prove itsmajority status through an impartial card check.On the morning of July 3, the employees who hadattended the meeting of July 2 (with the exception of RoyFoor) reported to the plantinorder toreceive theirpaychecks in accordance with President Houseworth'sdirections of the day before. They entered the plant officeSome of the employeeshad mailed in authorization cards to the Unionprior to June20. but these cardshad apparently been misplaced in theUnion'sPittsburghoificcsAccordingly, Coughanour asked the employeeswho had sent in cards to sign new onesand to datethem back to the datethey signed the original cards`Employees attending the meetingwere Gary Stickler, Harry Traynham,Donald Carl,Raymond Dixon,George Edwards.Ronald Bloom,MilfredBookhammer, Raymond Duncan,AlfredBarnesArthur Rugg, SimonHann,Roy Foor, Jesse Hafer,and Ross Evansthe last two arrived afterthe meeting beganThe loregoing is based upon the creditedtestimonyof Coughanour andofseveralemployeeswho were presentatthemeetingPresidentHouseworth's version isdifferentHe admittedly attendedthemeetingbecause. as he testified,he had heard that there was going to be a meetingthereIle testifiedfurther thathe did not recognizeany of theemployees,although he knew thatthey wereemployees,that therewere only sevenemployees present and that employeesHafer and Evans camewhile he wasthereHe testifiedthat he was between 75 and 100 yardsfrom the meeting,taking a rest,that he then came closerand watched for about 20 minutesHe then approached to within50 feet of themeeting andspoke toRepresentativeCoughanour, that he told Coughanour, "All the guys youhave herecan go in andpick up their paycheckthe next dayit they liketo " Ile then got into his truck andwent toBedford where he had a"couple of beers"and thenwent back past EgulfPark on his way toCharlesville,where he had some business Based upon my observation ofPresidentHouseworth's demeanor while he was testifying,Ifind that hewas not a credible witness, and1do not credithis testimonyandspokewithRespondent'sSecretaryVirginiaWinesickleShe told them that she knew nothing abouttheir being discharged and suggested that they wait forPresident Houseworth. The employees went back out onthe street and waited for Houseworth. When he arrived,he went into the office, came out again, got into it truck,and drove away As he left, he shouted to the employeesthat the plant was theirs if they wanted it The employeesthenre-enteredtheofficeandagainspokewithWinesickle. She suggested that they wait for Houseworth'sreturnThe employees left the office and awaitedHouseworth on the street. When Houseworth returned, hetold them that he could not fire them on the street andthat they could go to work if they so desired. Confused byHouseworth's contradictory statements, they decided toleave and to seek the advice of Union RepresentativeCoughanour Employee Carl telephoned Coughanour whoadvised him that President Houseworth could not lawfullydischarge the employedfor their unionactivitiesandsuggested that they return to work the next day. Carldisseminated the information to the other employees whohad stayed away from work.The next day was July 4, and the plant was closed OnJuly 5, these employees returned to work Sit of theemployeesBarnes,Evans,Dixon, Ilafcr, Edwards, andCarl, found that their timecards were missing The groupwent to the office to see President HouseworthHe toldthem that he considered them to be the ringleaders of theUnion and asked who the spokesman was. No oneanswered. llouseworth then produced a hook and quotedsome figures to demonstrate that he was not financiallycapable of' recognizing the Union. He told the employeesthat he would close the plant before he would recognizethe Union and warned them that he would fire anybodyfor joining the Union. He then threw the timecards on thetable and told the employees that they could go hack towork if they so desired. The six employees returned towork.On July 5. the employment of Barnes was terminated.The General Counsel contends that Barnes was dischargedfor union activity. 4hc Respondent contends that Barneshad been drinking on the job, that he was given the optionof ceasing his drinking or quitting, and that he voluntarilyquitThe facts concerning this issue are set forthseparately under the appropriate heading,infra.On July 8, Union Representative Coughanour calledPresidentHouseworth, repeated his claim of majoritystatus. and requested recognition. He offered to prove theUnion'smajoritythroughan impartial card check.Houseworth told Coughanour that he would not recognizetheUnion and referred hun to Respondent's attorney,Paul A. Koontz. Coughanour then telephoned Koontz andoffered to prove the Union's majority status through apimpartial card check. Koontz stated that he doubted theUnion's majority status, and arranged a meeting betweenPresident Houseworth and Coughanour to be held on JulyIf.When Coughanour arrived at the Respondent's plant onJuly 11, President Ilouseworth came out and told himthatAttorneyKoontz had canceled the meeting, butindicatedhiswillingnesstotalktoCoughanour.Coughanour repeated his claim of majority status anddemand for recognition. President IIouseworth rejectedthe claim for recognition, stated that he would not bargainwith the Union, and that he would close his plant if theUnion came in.The next day, Coughanour telephoned Attorney Koontzand again demanded recognition. Koontz replied that the MAY & BIGLEY, INC.Respondent would not recognize the Union voluntarily.On July 15, theUnionreceivedaletterfromRespondent.datedJuly 12, inresponse to itsletter of July3.Respondent repeated its doubtas totheUnion'smajority,declinedtherequestforrecognition,andsuggested thatthe Unionfile a representation petition.B. Concluding Findings1. Interference, restraint, and coercionThe notice posted by the Respondentin itsplant shortlyafter the inception of the Union's organizing campaign,stating that if the Union came into the plant, the plantwould be closed, was a threat in violation of Section8(a)(l).This threat was orally repeated by PresidentHouseworth when he came to the union meeting on July2, and was reiterated on July 5 when he spoke to the sixemployees whose timecards he had pulled on the morningof that day.PresidentHouseworthengaged insurveillance of theunionmeeting of July 2, and gave the employees theimpression of such surveillance. Houseworth admitted thathe knew that there was going to be a union meeting atEgulf Park, went there and, by his own admission,watched the meeting for about 20 minutes Even ifHouseworthdidnot,asheclaims,recognize theemployees present at the meeting (a statement which I donot credit), his uninvited presence at the meeting gave theemployees the impression of surveillance which is violativeof Section 8(a)(1) of the Act. And this impression wasstrengthened by his conductinwriting ona pad of paperafterhe left the meeting,while glancingback at themeeting.Houseworth's conduct was clearly violative ofSection 8(a)(1) of the Act, and I so find.Ifurther find and conclude that President Houseworthtold the employees who attended the unionmeeting onJuly 2 that theyweredischarged.In addition,on July 5,he threatened the six employees whose timecards he hadpulled that he would fire anybody for joining the Union.These statements by President Houseworth were patentlyviolative of Section 8(a)(1) of the Act and I so find2.The discharge of BarnesBarnes went to work for Respondent on May 1. Hisemployment terminated on July 5. Respondent contendsthat Barnes had been drinking on the job and was giventhe option of stopping his drinking or quitting his job. andthatBarnesthereuponvoluntarilyquit.Itisuncontradicted that Barnes was reprimanded only oncewhile working for the Respondent. This had nothing to dowith drinking on the job and occurred before the start ofthe Union's organizational campaign.Barnes was one of the most active union adherentsamongRespondent'semployees.Hesignedanauthorization card for the Union on June 13. He alsospoke in favor of the Union to other employees as theygathered outside of Respondent's plant during the lunchhourInaddition,hesolicitedemployees to signauthorizationcardsfortheUnionBarneswasinstrumental in setting up the union meetings of June 20and July 2 and urged employees to attend the meetings.At both of these meeting,,, Barnes spoke in favor of theUnion. and as previously noted, President Houseworthobserved Barnes speaking to the employees at the meetingof July 2. He was one of the employees who did notreporttowork on July 3, in view of President657Houseworth's statement that the employees who attendedthe meeting of July 2 were fired Also, he was one of thesix employees whose timecards President Houseworth hadpulled on the morning of July 5, and who were told byHouseworth that he considered them to be ringleaders ofthe Union.While working on July 5, employee Dixon cut his fingeras he was tiling a saw. Barnes volunteered to go to his carto get some gauze. bandage, and mercurochrome. WhileBarnes was at his car, Houseworth approached and askedhim what he was doing. Barnes explained that he wantedsome bandages for Dixon's finger. Houseworth inquired astowhy he had not gone to the office for the materials,and Barnes explained, "Well, he cut his finger in themorning and didn't have no bandages then so I went andgot him one." Barnes and Houseworth then returned to theplant where Houseworth observed that Dixon's finger wascutAt quitting time on July 5, Barnes noted that histimecard was missing. He went into the office and askedWinesickle about this She told him that Houseworth hadinformed her that he had discharged Barnes for drinkingon the job and had instructed her to prepare Barnes' finalpaychecks'PresidentHouseworth denied discharging Barnes. Hetestified that on July 5, he saw Barnes drinking on the joband that he told him that he would either have to ceasedrinking on the job or quit. He testified further that heheard nothing about the matter until Monday, July 8,whenWinesickle told him that Barnes had picked up hischeck I have heretofore indicated that, based upon hisdemeanor while testifying, I did not find Houseworth tobe a credible witness. I do not credit his testimony in thisinstance either.Houseworth's testimony was general andlacking in essential details. Thus, he did not state where inthe plant or what time of the day he had seen Barnesdrinking on the job, or whether he drew this conclusionfrom Barnes' behavior. Moreover, the. testimony of severalemployeescontradictsthatofI-Iouseworth.Thus,employee Dixon whose cut finger was being dressed byBarnes and who, of necessity, was standing very near toBarnes while the finger was being bandaged, testified thathe smelled no alcohol on Barnes' breath. Also, employeesDixon and Carl spoke with Barnes during the day of July5 and testified that he spoke coherently and that they didnot smell any liquor on his breath. They also testified, asdid employee Edwards, that they saw Barnes performinghis work on a large saw on July 5, that he performed hiswork in a normal manner, and that they did not see himstaggerormanifestanyof the other indicia ofdrunkenness. Barnes, himself, testified credibly that hehad not drunk any alcoholic beverages on July 5. Finally,Houseworth's testimony was contradicted by Winesickle,Respondent's secretary, who admitted that Houseworthhad told her that Barnes was fired.Itmay also be noted that Respondent has tolerated notonly drinking in the plant, but also extended periods ofdrunkenness. Thus, Doyle May, a supervisor, was drinkingin the plant in the early part of 1968, at a time whenPresident Houseworth was in the plant. May was drunkfor a period of 2 weeks thereafter During that timePresidentHouseworth attempted to get May to comeback to work. At the end of the 2-week period. Mayreturned to work and continues to work at Respondent's'There were two checks.One was for $20, which Barnes endorsed andreturned toWinesickle to repay a loan from Houseworth The other wasfor the balance of his pay 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant as a supervisor. He was not disciplined in any wayIn view of all the foregoing, I find and conclude thatBarnes did not voluntarily quit his job, but was dischargedbecauseofhisactivityonbehalfof the Union.Respondent's contention that Barnes was given the choiceof stopping his drinking on the job or quitting and that hevoluntarilyquit thereafter is nothingmore than anafterthought, and the antecedent contention that Barneswas drinking on the job is nothing more than an obviouspretext.3.The holidaypay issueIt is undisputed that the employees who did not workon Jute 3 did not receive holiday pay for July 4. TheGeneralCounsel contends that these employees weredenied holiday pay because they engaged in concertedactivitiesfor the purpose of collective bargaining andother mutual aid or protection, and in order to discouragemembership in the Union The Respondent contends thatunder its preexisting policy, an employee must work theday before and the day alter a holiday in order to receivepay for the holiday. It was stipulated that all of thealleged discrimmatecs worked on July 5.InsupportofRespondent'scontention,PresidentHouseworth testified that the plant rule regarding holidaypay, which required an employee to work the day beforeand the day after the holiday in order to be eligible forholiday pay, was instituted on May 30, and a notice tothat effect was posted in the plant and remained postedfor about I month. Respondent was unable to produce acopy of the notice referred toWhen asked what thenotice said. President Ilouscworth replied: "I believe itsaid. 'Any employee not working the day before a holidayor the day alter won't receive holiday pay."' It should beobserved that the notice quoted by President Houseworthwas in the disjunctive. i.e.. "the day before a holiday orthe day after" (emphasis supplied). 'lo make sure thatPresident Ilouseworth had not inadvertently misquotedthe notice, I put the followin g questions to him:TRikL L\ vii\ER: Or day altersTier,WITNESS, 'I hat's right.TRI&L FxA\ii\I-R. Or did it say "and day after9"THE WITNLSS: It said "or day after."Inview of the foregoing, it is clear that underRespondent's stated policy, an employee was entitled toholiday pay if he worked either the day before the holidayor the day after the holiday, but was not required to workboththe day- before and the day after the holiday Thedenial of holiday pay to the employees who worked onJuly 5, but did not work on July 3 was not, therefore, inaccord with Respondent's policy. In view of Respondent'santiunion conduct both before and after lulu 3, 1 find andconclude that Respondent's denial of holiday pay to theemployees who did not work on July 3 was discriminatoryfor the purpose of discouraging membership in the Union.Accordingly, I find and conclude that the Respondentthereby violated Section 8(a)(3) and (1) of the Act.4.Respondent's refusal to recognize and bargain withthe unionaThe appropriate unititwas stipulated and I find that the following is anappropriate unit for the purpose of collective bargainingwithin the meaning ofSection 9(b) of the ActAllregularproduction andmaintenance employeesemployed by the Employer at its facility located onRailroad Street in Bedford,Pennsylvania,excluding allwoodcutters,officeclericalemployees and guards,professional employees and supervisors as defined in theAct.bMembershipin theappropriate unitItwas stipulated and I find that on July, 2, there were29 employees in the appropriate unit Raymond Dixon,Ken few, Sewell Harbaugh, Russell Smith, DennisIleming. Gary Stickler, Fred Dively, Simon Jack Hann,Roy Foor, George Edwards, Jacob Herline, Albert Hann,Ronald Bloom, Virgil Turner, Paul Traynham, MilfredBookhammer, Ronald Claybaugh, Earl Cornell, AlfredBarnes,Donald Carl, James Hann, Jesse Hafer, RussellRose,TheodoreFleck,RaymondDuncan.HarryTraynham, Arthur Rugg, Raymond Drenning, and RossEvans. It was further stipulated and I find that on July 3,Ronald Stcvey became an employee in the unit, andSimon Bann terminated his employment. On August 10,Gary Stickler terminated his employment On September7,Earl Cornell terminated his employment. On September30, Harry Traynham terminated his employment.Excluded from the foregoing stipulation as to themembership in the appropriate unit is the question of thestatus of Robert Custer who Respondent claims should beincluded in the unit. Custer is the son-in-law of PresidentHouseworth. He was paid on an hourly basis and acts inthe place of Supervisor Doyle May when the latter is notworking.When acting in place of May, Custer assignsduties to the employees and supervises their work On oneoccasion,Custer did a special work assignment forRespondent unconnected with bargaining-unit work 'theGeneralCounsel contends that by virtue of Custer'srelationship toHouseworth he enjoys a special statuswhich allies his interests with those of management and,therefore, should not he counted as a member of theappropriate unit. It is probably unnecessary to decide thisparticular issue. inasmuch, as notedinfra,Custer'sinclusion in the appropriate unit would not affect theUnion's majorityVera Ladies Belt & Novelty Corp .156NLRB 291. 292, fn 2 However, should -a sufficientnumber of the Union's authorization cards be found to heinvalid,Custer's inclusion in the unit might becomecritical. InBrowne and Buford, Engineers and Surveyors.145NLRB 765, the Board held that there is nothing inthe .Act requiring the exclusion of sons-in-law. and thattherewas no evidence in that case that the son-in-lawenjoyed a special status by virtue of his relationship to apartnerThe Board has held that in the case of acorporate employer "the mere coincidence of a familyrelationship between an employee and his employer doesnot negate the mutuality of employment interest which anindividual shares with fellow employees, absent evidencethat because of such relationship he enjoys a special statuswhich allies his interest with those of management"(InternationalMetal Products C'ompanv.107 NLRB 65.67)The Board has recently affirmed this policy inFoamRubber Ciiy 2 of Florida, Inc .167NLRB No 81 Theevidence in the instant case concerning Custer's duties israthermeager and does not indicate that he enjoys suchspecial status as would ally his interest with those ofmanagementAccordingly. I find and conclude thatCuster should be included in the appropriate unit. MAY & BIGLEY, INC.c.The demands forrecognitionAs indicated above, the Union made demands forrecognitionon July 2, 3, 8, 11. and 12. On theseoccasions, the Union offered to prove its majority statusthrough an impartial card check The Union has neverwithdrawn its demand. Union Representative Coughanourexplained that the Union did not make any expressdemands after July 12, because to have done so wouldhave been futile. The Union tiled its chargein theinstantcase on July 22.d. The Union'smalortiv statusTheUniondemonstrated itsmajoritystatusbyauthorization cards executed by a number of employees inthe appropriate unit.'The authorization cards read as followsIhereby authorize the Carpenters District Council ofWestern Pennsylvania, U.B. of C. & J. of A. to act asmy exclusive bargaining agent in regards to wages,hours and working conditions and to petition theN.L.R B. to hold an election to determine whether ornot a majority of the employees of the below mentionedCompany.wish to be represented by the abovementioned Union.'In its brief, Respondent does not attack the card of anyindividual signer.Rather, Respondent contends that theUnion was not authorized by a majority of' the employeestoact as their bargaining representative, because "theauthorizationcardwas plain and unambiguous Thesignatories simply authorized the Union to petition theBoard for an election."10In support of this contentionRespondentreliesuponNL R.BV.ShelbyManufacturing Company,390 1-.2d 595 (C.A 6).Respondent's contention must be rejected. TheShelbycase is distinguishable. The Court there said at page 596In our opinion these cards were ambiguous. They werecalculated to and did indicate a purpose to secure anelectionThis is all the more clear from evidence thatthe card solicitors did in tact represent to a number ofemployees that their purpose was to secure an election.1-urthermore, it is significant that the Court in.Shelbttdistinguished"on its facts"N L R B v Winn-DixieStores. Inc.,341 F.2d 750 (C.A. 6), cert. denied 382 U S.830. in which the same Court held to be valid for majoritypurposes a dual-purpose card the language of which wasstrikinglysimilarto the language of the authorizationcards in the instant case."The Courts of Appeal for the Seventh Circuit and fortheDistrict ofColumbia have sustained the validity ofdual-purposeauthorizationcardsN L R B r. CJ.Glasgow Company,356 F.2d 476, 478 (C.A7);N L.R.Bv.Fosdal,367 F.2d 784, 787 (C A.7);InternationalUnion. United A , A. & A IMP Wkrs v. ;Y.L.R B.,363F.2d 702 (C.A D C.), cert deniedsub none 4ero Corp vN L R B , 385 U.S 973.'=The number of employees who executed these cards is discussedinfra:Thepreviouslymentioned.UnionRepresentativeCoughanour at themeeting of June 20, told the employees present that the cards had a dualpurpose, viz,toauthorize the Union to act as the collective-bargainingrepresentative of the employees and to obtain a representation election"Br p 8""Over the signature and home address of the signer was a statementthat the undersigned employee does'hereby authorizeDistrict Union Local237,AFL-CIO, torepresentme and in my behalf petition the NationalLaborRelations Board for anelection todetermine bargaining rights "'IN L R B v Winn-Dixie Stores, Inc . supra, 754 )659Having concluded that the authorization cards werevalid for the purpose of proving the Union's majority, Inow turn to a consideration of whether a majority ofRespondent's employees had signed such authorizationcards on the dates when the Union made its demands forrecognition.The following employees testified crediblythat they executed authorztation cards at the unionmeeting on June 20 and that they gave the cards to UnionRepresentative Coughanour at that meeting-Donald Carl,Alfred Barnes, George Edwards, Ronald Bloom, MilfredBookhammer,andRaymond DuncanIn addition,RossEvanstestified credibly that he signed a card on June 14and gave it to Union Representative Coughanour at theunionmeeting of June 20.Raymond Dixontestifiedcredibly that he signed an authorization card at the unionmeeting of June 20 and gave it to Employee Barnes.Barnes testified credibly that he gave it to Coughanour atthe same meeting. The foregoing cards should be countedin determiningwhether the Union had a majorityUnion Representative Coughanour testified thatJesseHafergave him a signed authorization card at the unionmeeting held on June 20 Employee Donald Carl testifiedcredibly thatEarl Cornellgave him a signed authorizationcard at the union meeting held on June 20 and that he,Carl, gave it to Coughanour at the same meeting. CarlalsotestifiedthathesawGarySticklersignhisauthorization card at the meeting of June 20, that Sticklergave him the card and he. in turn, gave it to Coughanourat the same meeting. Carl also testified that he sawHarryTravnhamsignhis card atthe union meeting of June 20,that Traynham gave him the card and that he,in turn,"In the recent cases ofYazoo Valley Electric Power Association,163NLRBNo 106. andKawneer Company.164 NLRB No 138, the Boardheld valid for a majority purposes dual-purpose authorization cards I notethat the Court of Appeals for the Fifth Circuitrclused to enforce thebargainingportionof the order in theYazooLase,holding theauthorizationcard to beambiguousN L R BvYazoo Valley ElectricPowerAssociation,405 F 2d 479It is apparentthat the fifthCircuit is indisagreement with the SeventhCircuit and with the Court of Appeals forthe Districtof ColumbiaIn any event,it is myduty as a TrialExaminerto apply establishedBoard precedent which the Board or the SupremeCourt has notreversedInsurance Agents'InternationalUnion, 119 NLRB768, 773, NovakLogging Company,119 NLRB 1573, 1575-1576,ScherrerandDavissonLoggingCompany,119NLRB1587,1589.Inthisconnection.Ido not considerSilver Fleet,Inc .174 NLRB No 141. toconstitutea departure from the holdings in Yazooand KawneerInSilverFleet,the authorization card contained the following statement in boldletters"THIS DOES NOT OBLIGATE ME IN ANY WAY" Amajorityof theBoard considered this statement as misleading,as it couldimply that by "signingthe card, theemployee was not doing anything thathe would nothave an opportunityto reconsider" Furthermore,in findingthat cards obtained bytheUnion were insufficientfor the purposes ofprovingmaiontystatus, the Board said"[wle relynot only on thelanguage ofthe card itself,but also ontestimonydealingwith thesolicitationof the cards ""It appearsthat the cardswhich were executed at the meeting of June20 were dated "June 13"UnionRepresentativeCoughanour testifiedcredibly thatat the June 20 meetinghe told the employeesthat he knewthat many of them had executedcards that he had passedout at the planton June 13 and had mailed the Lards to theUnion's officeHe testifiedthat thesecards had been lost bytheUnion,and that he told theemployeesto sign new cards anddate them as of the date that they hadexecutedthe cardsoriginallyThe factthat these cards were executed on adate differentfrom that which appears thereon does not destroy thevalidityof the cards, particularlyinlightof thecredibleevidenceestablishingthe actualdate on which each card was signedHenrv Spen &Company.Inc ,150 NLRB 138, 150 Similarly, the fact thatthe dates onsome of the cardsinvolved in the instant proceedingmay have been filledinby someone other than the signerdoes not destroy the validity of thecardsSouthland PaintC'ompaniInc ,156 NLRB 22, 43,Henri, Spen &Company. Ina , supra 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaveit toCoughanour at the samemeeting.With regardtoArthurRugg. Carl testified that Rugg gave him hissigned authorization card "sometimein June" and thathe. Carl, gave it to Coughanour at the meeting of July 2.The foregoing cardswereproperly authenticated and arevalid.Sandy's Stores. Inc,163NLRB No. 95,LifetimeDoor Co.,158NLRB 13, 21;ColsonCorporation v.N.L.R B., 347F 2d 128, 134 (C.A. 8), cert. denied 382U.S. 904.Ronald Claybaughsignedhis card in June and gave ittoEmployee Dixon on thesameday at Claybaugh'shome." Dixon testified that he gave it to Employee Carlon June 21, and Union Representative Coughanourtestified credibly that he received the card approximately 1week after the July 2unionmeeting.Since Claybaughdelivered the card to Carl, an employee-representative ofthe Union, on June 21, the card may be counted towardthe Union's majority from and after July 2.SimonHanntestifiedcredibly thathe signed anauthorization card on July 2 atthe union meeting andgaveit to Coughanour at thatmeetingThe card is validand may be counted toward the Union's majority.Paul Travnhamtestified credibly that during the monthof June, his son Harry. an employee of theRespondentand a card signer, came to him aftera unionmeeting andasked him to sign an authorization card. Paul Traynhamtold his son that he was very busy at the time and couldnot sign the card then. His son told him that the card wasneeded immediately. Paul Traynham then authorized hisson to sign his name, andhis son did so in the presence ofPaul Traynham and the latter's wife. Paul Traynham'sauthorization card hears a second signature which, hetestified,ishis own.He testified further that on August14,an agent of the Board visited hishome in order totake an affidavitin connectionwith the investigation ofthe instant case. Paul Traynham told the Board agent thefacts outlined above in regard to his son'ssigning theauthorization cardHe offeredto signthe cardagain inorder to "verify the signature." The Board agent toldTraynham that he could sign the card if he so desired.Traynham chose to do so and put the date, August 14,1968, under his signature. After Harry Traynham signedhis father's name, he told his father he was going to mailthecard to the Union The reverse side of theauthorization card bears postmarksindicatingthat it wasmailedon July 3 and was received by the Union inPittsburghon July 8. Thereisalsoa time stampindicating that the card was received by Region 6 of theNational Labor Relations Board on July 22.As Paul Traynham explicitly authorized his son to signthe authorization card and his son did so in his presence,the card should be counted as valid as of the date of itsexecution, viz., June 20.PetersonBrothers, Inc. 144NLRB 679, 681, enforcement partly denied on othergrounds 342 F.2d 221 (C.A. 5).LincolnManufacturingCo , 160 NLRB 1866, 1876, enfd. 382 F.2d 411 (C.A. 7),cert.denied389 U.S. 972UnionRepresentativeCoughanour and EmployeeEvans testified credibly that they sawRoy Foorsign anauthorizationcardattheunionmeeting of July 2.Coughanour testified that Foor gave him the card after hesignedit.l-oor testified that he did sign an authorizationcard on July 2 and gave it to Coughanour at the meeting.However, he testified that the authorization card bearing"There is a slight, unimportant difference between the testimony ofClaybaugh and Dixon as to the date. Dixon testified that he sawClaybaugh sign his card on June 20his name which was shown to him at the hearing did notbear his signature. He admitted that the card which he didsignbore the same printing as the authorization cardshown to him which was identical with the authorizationcards of the other employees introduced into evidence Inview of his testimony that the authorization card shown tohim at the hearing did not bear his signature, I directedFoor to sign his name threetimes ona blank sheet ofpaper. I am satisfied from a comparison of his signatureson the paper and the signature of his name on theauthorization card that the latter is substantially differentfrom his signatures on the blank sheet. Although I invitedthe parties to adduce expert testimony regarding thesignatures. none was offered. There is no explanation inthe record as to why Foor's purported signature on theauthorization card differed from his signature on theblank sheet of paper. However, the essential fact is that,according to his own testimony, Foor executed anauthorizationcarddesignatingtheUnionashiscollective-bargaining representative and that he gave hisauthorization card to Union Representative Coughanouron that date. Accordingly, I find and conclude that Foordid,infact,designatetheUnionashiscollective-bargaining representative on July 2 and suchdesignation should be counted in determining the Union'smajority status.AeroCorporation,149NLRB 1283,1291, enfd. 363 F.2d 702 (C.A. D.C.), cert. denied 385U.S. 973,Crawford Manufacturing Co,161NLRB 989.1023, enfd. in part 386 F.2d 367 (C.A. 4).The Union continued its campaign even after the tilingof the complaint and obtained four additional cards. Thefacts pertaining to these cards are as follows.Union Representative Coughanour testified that he sawTheodore Flecksign an authorization card on August 26.at the latter's home and that Fleck then gave the card toCoughanour Fleck's card is properly authenticated and isvalid and may be counted in determining the Union'smajority status as of that dateUnion Representative Coughanodr testified that he sawCharles R. Drenningsignan authorization card at thelatter's home on August 26 and that Drenning gave himthe card after he signed it. Drenning was called by theRespondent to explain why he signed the card "Charles R.Drenning" while he endorses his paychecks "'C. RaymondDrenning."Drenning explained that he endorses hischecks in that manner because they are made out thatway.He testified that he signed his authorization card"Charles R. Drenning." His card is valid and may becounted in determining the Union's majority on August26.Ken Tewtestified that he signed a card on September17 and mailed it to the Union. 1 find and conclude thatTew's authorization card is valid and may be counted indetermining the Union's majority as of that date.Union Representative Coughanour testified thatVirgilTurnersigned an authorization card on August 26, at thelatter'shome and that Turner then gave him the card.Turner was called as a witness by the Respondent. Headmitted that he had signed the authorization card.However, he testified that when he signed it, he was toldby Coughanour that the card had nothing to do with theUnion and that its purpose was to get a man back towork. On rebuttal, Coughanour testified that he went toTurner's home on August 26, introduced himself, and saidthat he was a representative of the Carpenters Union Hethen went into a detailed explanation of what in hisopinion, the Union could do for the employees of theRespondent. As part of the explanation, Coughanour told MAY & BIGLEY, INC.Turner that the Union was seeking the reinstatement ofBarnes. He explained to Turner that the card had a dualpurpose, tiz, to authorize the Union to represent theemployees of Respondent and to petition the NLRB foran election. After the explanation, Turner said that hewould sign a card and asked Coughanour to fill it out.Coughanour did so and, Turner signed it. Coughanourtook the card and left.Ido not credit Turner's testimony To do so, wouldrequireme to believe that Union RepresentativeCoughanour called at Turner's home and did not evenintroduce himself, or tell Turner that he was representingtheUnion It would require me to believe that Turnersigned the union authorvation card without reading it,taking the word of a complete stranger as to the purposeand effect of the card. Although Turner claimed that hehad some difficulty in reading at the time because heneeded new glasses, it is strange that he did not ask hiswifewho was present to read the card to him.Furthermore, Turner admitted that he had received aunion card from Coughanour in June when the latterpassed out cards to all the employees, read the card, andknew the purpose thereof. Finally, Turner testified that hehad been "ordered" to go to a union meeting onNovember 1, but on cross-examination testified that hewas merely told by certain union members that theywanted him to go to a union meeting. In sum, I do notfind Turner's testimony to be credible On the other hand,Union Representative Coughanour impressed me as anhonest,straightforwardwitnessItherefore find andconclude that Turner's card is t alid and may be countedto determine the Union's majority status as of the date itwas signed.To recapitulate, I have set forth below in tabular formthe number of employees in the appropriate unit and thenumber of authorvation cards signed on the various datesinvolved herein:DatesNumber ofNumber ofEmployees"Authorizationin the Unitcards signedJuly 23017i6July 3-Aug 93016"Aug. 10-Aug. 2529IS'"Aug. 26-Sept. 62918"Sept 7-Sept. 16281720Sept.17-Sept 292818 21Sept. 30271722Ihave heretofore found that the Union made demandsfor recognition on July 2, 3. 8, 11. and 12. but did not"The figuresin this column includeRobert Custer"This number includes all of the cards discussed above except those ofFleck, Turner. Dreining, and Tew"As indicated above, card signer Hann terminated his employment onJuly 3"As indicated above, card signer Strickler terminated his employment onAugust 10"Fleck, Turner, and Drenning executed authorization cards on August2620 As indicated above, card signer Cornell terminated his employment onSeptember 7"Tew executedan authorizationcard on September 1722HarryTraynahm terminated his employment on September 30661make any specific demands thereafter because of theobvious futility of doing so. Nevertheless, the Union'sdemand was a continuing one. The foregoing discussiondemonstrates quite clearly that on the foregoing dates andthereaftertheUnionrepresentedamajorityofRespondent's employees in an appropriate unit.e.Respondent's alleged good-faith doubt as to theUnion'sMajorityIt is well settled, of course, that an employer may insistupon a Board election as proof of a Union's majority, asRespondent did here, but it is equally well settled that itmay not lawfully refuse to bargain "if its insistence onsuch an election is motivated, not by any bona fide doubtas to the Union's majority, but rather by a rejection of thecollective bargaining principle or by a desire to gain timewithin which to undermine the Union"(Joy SilkMills,Inc.,85NLRB 1263, 1264, enfd. 185 F.2d 732(C A D.C.), cert. denied 341 U.S. 914)Respondentcontends that it had a good-faith doubt as to the Union'smajority.The record compels a contrary finding andconclusion. Respondent's expressed doubts had no rationalbasis in fact. Thus, when asked on cross-examination whyhe did not accept the Union's offer of a card check,President Houseworth simply replied- "I don't know." Byperemptorily rejecting the card check offer, Respondent"deliberately shut its eyes to the facts. . . and assiduouslyavoided giving the Union any opportunity to substantiateitsclaims. Such conduct is not indicative of good faith"(N L.R B. v Philanion Laboratories, Inc ,298 F.2d 176,180 (C A 2) See also:'VL R B v. George Groh andSons,329 F.2d 265, 269 (C.A. 10);N L.R B. v. EconomyFood Center, Inc ,333 F.2d 468, 472 (C.A. 7), enfg. 142NLRB 901. Furthermore, from the very inception of theUnion's organizational campaign and continuing after theUnion's original demand for recognition and bargaining,theRespondent engaged in a series of unfair laborpractices in violation of Section 8(a)(1) and (3), which Ihave found above. From this conduct, I find and concludethat the Respondent never had a good-faith doubt as totheUnion'smajority status, but refused to grant theUnionrecognitionbecauseitrejectedthecollective-bargaining principle and wanted time to destroythe Union's majority I therefore find and conclude thatRespondent's failure and refusal to recognize and bargainwith the Union was a violation of Section 8(a)(5) and (1)of the Act.Kav Allen Classics, Inc.,152NLRB 1250,1251:Mink-Dai'ton,Inc.,166NLRB No. 79;Brandenburg Telephone Company,164 NLRB No. 26.V. THE EFFEC'I 01' THE UNFAIR LABOR PRACTICFS UPONCOMMERCEThe activities ofMay & Bigley. Inc.. set forth insection1V,above,occurring in connection with theoperations of the Respondent set forth in section 1, above.have a close, intimate, and substantial relation to trade.traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing-"-commerce and the free now thereof. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1), (3). and (5) of the Act, I shall recommend that itceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent discharged .AlfredBarnes because of his activity on behalf of the Union, Ishall recommend that the Respondent be required to offerhim immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniorityor other rights,dismissingifnecessary anyemployees hired after his discharge. Respondent shouldalsobe required to make him whole for any loss ofearningshemayhavesufferedbecauseofthediscriminationagainst him, with backpay computed in thecustomarymanner2'Ishall further recommend that theBoard order the Respondent to preserveand,uponrequest.make available to the Board or its agents payrolland other records to facilitate the computation of thebackpay due and the right of employmentHaving found that the Respondent discriminatorilydenied holiday pay to employees Gary Stickler, HarryTraynham,DonaldCarl.RaymondDixon,GeorgeEdwards.RonaldBloom,MilfredBookhammer,Raymond Duncan, Alfred Barnes, Arthur Rugg, JesseHafer, and Ross Evans" for the purpose of discouragingmembership in the Union, I shall recommend that theRespondent be required to make said employees whole forthe loss of holiday pay, with interest thereon at the rate of6 percent per annumAs the unfair labor practices committed by theRespondent are of a character striking at the root ofemployee rights safeguarded by the Act. 1 shallrecommend that it cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case,Irecommend that the Respondent its officers, agents.successors, and assigns. shall1.Cease and desist from(a)Discouraging membership in United Brotherhood ofCarpenters and Joiners of America. Carpenters DistrictCouncil of Western Pennsylvania, AFL-CIO, or in anyother labor organization of its employees, by dischargingor in any other manner discriminating against employeesinregard to hire and tenure of employment or any termor condition of employment.(b)Threatening to close the plant if a majority of theemployees select United Brotherhood of Carpenters andJoinersofAmerica.CarpentersDistrictCouncilofWestern Pennsylvania,AFL-CIO, or any other labororganization of its employees, to represent them.(c)Threatening to fire its employees it they join UnitedBrotherhood of Carpenters and Joiners of America,CarpentersDistrictCouncil ofWestern Pennsylvania,AFL-CIO, or any other labor organization"F W Woolworth Company,90NLRB 289;IsisPlumbing & HeatingCo, 138 NLRB 716"As Simon Hann terminated his employment on July 3, he is notentitled toholiday pay for Jul,, 4(d) Engaging in surveillance of the union activities of itsemployees.or giving the impression of engaging insurveillance thereof.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right tosell-organization,toform, loin, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inany other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right is affected by the proviso to Section 8(a)(3) ofthe Act.(f)Refusing, upon request, to bargain collectively withUnitedBrotherhoodofCarpentersand Joiners ofAmerica,CarpentersDistrictCouncilofWesternPennsylvania, AFL-CIO, as the exclusive representative ofall employees in the following appropriate unit.Allregularproduction andmaintenance employeesemployed by Respondent at its facility located onRailroad Street in Bedford, Pennsylvania, excluding allwoodcutters,officeclericalemployees and guards,professional employees and supervisors as defined in theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Offer toAllredBarnes immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, dismissing if necessary any employees hiredsubsequent to his discharge. and make him whole for anyloss lie may have suffered as a result of the Respondent'sdiscrimination against him in a manner set forth in thesection of the Decision entitled "The Remedy "(h)Make whole the following employees. Gary Stickler.harry Traynham, Donald Carl. Raymond Dixon, GeorgeEdwards,RonaldBloom,MilfredBookhammer.Raymond Duncan. Alfred Barnes, Arthur Rugg, JesseHaler, and Ross Evans by paying them holiday pay for,July4, 1968, with interest thereon at the rate of 6 percentper annum(c)Preserve and make available to the Board or itsagents, upon request, for examination and copying. allrecords necessary for the determination of the amount ofbackpay due.(d)NotifyAlfred Barnes if presently serving in theArmed Forces of the United States of his right to lullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(e)Upon request, bargain collectively with UnitedBrotherhood of Carpenters and Joiners of America,CarpentersDistrictCouncil of Western Pennsylvania,AFL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement(1)Post at its Bedford. Pennsylvania, plant, copies oftheattachednoticemarked"Appendix."[Board'sAppendix substituted for Trial Examiner's I25 Copies ofsaid notice, on forms provided by the Regional Director"in the event that this Recommended Order is adopted by the Board,the words'a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of MAY & BIGLEY, INC.forRegion 6. after being duly signed by an authorizedrepresentative of the Respondent, shall he posted by theRespondent immediately upon receipt thercol, and hemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(g)Notify the Regional Director, in writing, within 20663days from the receipt of this Decision, what steps theRespondent has taken to comply herewith."Appeals Enforcing an Order' shall be substituted for the words "aDecision and Order ""In theevent that this Recommended Order is adopted by the Board.this prosision shall be modified to read "Notify the Regional Director forRegion 6, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "